Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit
No. 03-2350

                            THOMAS W. OLICK,

                        Plaintiff, Appellant.
                       _______________________

                      RICHARD DUHAIME, ET AL.,

                               Plaintiffs,

                                     v.

       JOHN HANCOCK MUTUAL LIFE INSURANCE COMPANY, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                                  Before

                      Torruella, Circuit Judge,
                    Stahl, Senior Circuit Judge,
                     and Lynch, Circuit Judge.



     Thomas W. Olick on brief pro se.
     Edwin G. Schallert and Debevoise & Plimpton, LLP on brief for
appellees.


                              July 14, 2004
     Per Curiam.      This appeal involves a dispute growing out of a

massive class action against John Hancock Mutual Life Insurance

Company and related defendants.          The underlying suit, brought on

behalf of nearly four million policyholders, charged defendants

with a number of deceptive sales and marketing practices.                       In a

December 1997 final judgment, the district court certified the

class and approved a comprehensive settlement agreement imposing a

series of remedial measures. See Duhaime v. John Hancock Mut. Life

Ins. Co., 177 F.R.D. 54 (D. Mass. 1997); cf. Duhaime v. John

Hancock Mut. Life Ins. Co., 183 F.3d 1 (1st Cir. 1999) (collateral

appeal).     One     such   measure    enabled      class   members     to     obtain

individualized relief through an alternative dispute resolution

(ADR) process.

     Appellant Thomas Olick, a former John Hancock agent and

unnamed member of the plaintiff class, here complains about the

manner in which his ADR claims were handled.                  The ADR mechanism

involves a   two-tiered      process.         A    "claim   review     team"    (CRT)

consisting of John Hancock employees initially evaluates a claim

based on objective scoring criteria prescribed by the settlement

agreement.       A   claimant    may    then       appeal   to    an   independent

arbitrator, who reviews the claim de novo using the same scoring

and relief criteria.         The arbitrator's decision is ordinarily

binding. Pursuant to this process, Olick submitted claim forms for

eleven   separate     policies   held    by       himself   and   various      family


                                       -2-
members.    Under circumstances that are unclear from the record

before us, defendants allegedly refused to accept seven of these

claims for ADR resolution. The remaining four were reviewed by the

CRT and given the lowest score of "1."                       After a hearing, an

arbitrator raised the scores to "2."

     When      no   awards    reflecting       these     revised     scores     were

immediately forthcoming, Olick filed a trio of motions.                  First, in

a "motion to compel and to grant sanctions," he accused defendants

of violating the settlement agreement in two ways: (1) by refusing

to comply with the arbitrator's decision (or even to furnish him

with a copy thereof), and (2) by refusing to submit his other seven

claims to ADR at all.          By way of relief, he sought an order

compelling defendants to produce the arbitrator's decision and to

offer awards consistent therewith; he also sought punitive damages

for defendants' alleged "misconduct and contempt."                 Second, Olick

sought to intervene on behalf of a subclass consisting of former

John Hancock agents and their families, contending that defendants

during   the    CRT   stage   had    improperly        undervalued    the     claims

submitted by such individuals.         Finally, Olick sought an emergency

hearing.

     While these motions were pending, defendants sent settlement

offers to Olick on each of the four ADR claims; according to

defendants,     these   offers      complied    in     all    respects   with    the

arbitrator's decision.         Olick responded with a fourth motion.


                                       -3-
Charging that the offers were "frivolous and substantially less"

than what was mandated by the settlement agreement, he sought

production of all documents employed by defendants in calculating

those offers.

     The district court summarily denied all four motions, but

stated that the motion to compel and for sanctions was denied

"without prejudice pending a showing that defendants have not

complied with the arbitrator's decision, as they represent they now

have."       Olick   unsuccessfully   sought   reconsideration    without

attempting any such showing.      He now appeals.    We affirm.

     While the district court's 1997 final judgment authorized

"action[s] to enforce the terms of the Settlement Agreement,"

Duhaime, 177 F.R.D. at 77, Olick has failed to carry his burden of

establishing any breach thereof.      With respect to the four claims

that were submitted to the ADR process, it suffices to note the

following.     Olick's motions are partly moot, now that defendants

have advanced offers in response to the arbitrator's decision.        To

the extent not moot, they are misplaced.            Olick acknowledges

receiving a "full and fair hearing" before the arbitrator and

concedes that the arbitrator's determination is binding. His vague

accusation that defendants' offers conflict with that determination

is unsupported.      And he has not otherwise satisfied the criteria

for intervention.      Under these circumstances, the district court

did not err in withholding the relief requested.


                                  -4-
       With respect to the seven claims allegedly excluded from the

ADR process, Olick asserts on appeal that he moved to "compel

arbitration."      He also suggests that such a procedure is governed

by the Federal Arbitration Act.             9 U.S.C. § 4.   Defendants, for

their part, allege that such claims were the subject of earlier

arbitration unconnected to the Duhaime litigation; Olick retorts

that any such "res judicata defense" is one to be determined by the

arbitrator, not the court.         Whatever the merit of these positions,

Olick's premise is mistaken: he never did move below to compel

arbitration of these claims. In the motions under review here, the

only    thing   he   sought   to    "compel"    was   compliance   with   the

arbitrator's decision.        With respect to the excluded claims, the

only forms of relief requested were sanctions and punitive damages,

and those were properly denied.         Whether Olick might still be able

to compel arbitration of these claims is a matter we leave for

resolution, if and when presented by proper motion, by the district

court in the first instance.

       Affirmed.




                                      -5-